Citation Nr: 1029115	
Decision Date: 08/03/10    Archive Date: 08/16/10

DOCKET NO.  07-31 940	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, 
Florida


THE ISSUE

Entitlement to service connection for a right shoulder disability 
to include as secondary to service-connected left knee 
chondromalacia patella with laxity.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Veteran and J.P.


ATTORNEY FOR THE BOARD

J. Alsup, Counsel


INTRODUCTION

The Veteran served on active duty from March 1985 to June 1992.

This matter comes before the Board of Veterans' Appeals (the 
Board) on appeal from a July 2006 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in St. 
Petersburg, Florida, which denied the Veteran's claim for service 
connection for a right shoulder disorder.  The Veteran disagreed 
and perfected an appeal.  In March 2009, the Veteran, J.P. and 
her representative presented evidence and testimony to support 
the Veteran's claim at a hearing at the RO before the undersigned 
Veterans Law Judge (VLJ).  A transcript of that hearing has been 
associated with the Veteran's VA claims folder.  

In a June 2009 decision, the Board remanded the claim for further 
evidentiary development.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

The June 2009 remand states that VBA is to provide the Veteran 
"an orthopedic examination by a physician."  The Veteran was 
examined in October 2009 by a physician's assistant.  In Stegall 
v. West, 11 Vet. App. 268, 271 (1998), the United States Court of 
Appeals for Veterans Claims (the Court) held that compliance with 
remand instructions is neither optional nor discretionary.  The 
Court further held that the Board errs as a matter of law when it 
fails to ensure compliance with remand orders.  Although VBA is 
required to comply with remand orders, it is substantial 
compliance, not absolute compliance that is required.  See Dyment 
v. West, 13 Vet.App. 141, 146-47 (1999) (holding that there was 
no Stegall violation when the examiner made the ultimate 
determination required by the Board's remand, because such 
determination "more that substantially complied with the Board's 
remand order").

The Board finds that VBA did not substantially comply with the 
remand order because the examination was completed by a 
physician's assistant and not a physician as directed by the 
remand order.  The Board observes that the precise issue is 
whether the etiology of the Veteran's right shoulder disorder is 
a result of or has been aggravated by the Veteran's service-
connected left knee disorder.  The determination of etiology is 
one requiring a degree of expertise and training held by a 
physician.  In addition, the October 2009 examiner was directed 
to provide an opinion whether the Veteran's service-connected 
left knee condition aggravated her right shoulder condition.  One 
was not provided.  The Court has held that once VA undertakes the 
effort to provide an examination, it must provide an adequate 
one.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).  The 
Secretary's duty to make reasonable efforts to assist in 
obtaining evidence necessary to substantiate a claim for benefits 
pursuant to 38 U.S.C.A. § 5103A(a)(1) includes providing an 
examination that is adequate for rating purposes.  It is 
incumbent upon the rating official to ensure that a diagnosis or 
condition is described and supported in sufficient detail for 
evaluation purposes.  See 38 C.F.R. § 4.2 (2009).

Accordingly, the case is REMANDED for the following action:

1.  VBA shall ensure all VA treatment records 
not already in the Veteran's VA claims folder 
are associated with her VA claims folder.

2.  VBA shall provide the Veteran with an 
examination by a VA orthopedic physician who 
shall review the Veteran's VA claims folder 
prior to the examination, and shall provide 
an opinion whether it is as likely as not 
that the Veteran's service-connected left 
knee disability caused or aggravated any 
right shoulder disorder.  The examiner shall 
provide a clear rationale for any opinion 
reached.  If the examiner is unable to 
provide a requested opinion without resort to 
mere speculation, the examiner shall explain 
why such is the case.  The examiner's written 
narrative opinion and examination report 
shall be associated with the Veteran's VA 
claims folder.

3.  After completion of the foregoing, and 
any other development deemed to be necessary, 
VBA shall readjudicate the Veteran's claim 
for entitlement to service connection for a 
right shoulder disorder to include as 
secondary to service-connected left knee 
chondromalacia patella with laxity.  If the 
benefit sought on appeal remains denied, VBA 
should provide the Veteran and her 
representative with a supplemental statement 
of the case and allow an appropriate period 
of time for response.  Thereafter, the claims 
folder should be returned to the Board for 
further appellate review if otherwise in 
order.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
FRANK J. FLOWERS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).


